DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 08/18/2021 is acknowledged.  The claim amendment has been entered.
	The new Fig. 6 is not entered because the new Fig. 6 appears to show three gas outlets 588, 588A and 588B, which is not supported by the original disclosure unless further reasonable clarifications are made.  Applicant is suggested to either make reasonable clarifications in the specification with respect to the three gas outlets, or further modify the figure to show only two gas outlets. 
	The specification amendment is not entered because it is directed to the non-entered new Fig. 6.  In addition, Examiner notes that Applicant is required to amend the section of "Brief Description of the Drawings" in the specification when a new figure is added.  Further, Applicant is suggested to add a statement in the specification such as "for general illustration only" for a new figure similar to the new Fig. 6 as the original disclosure does not set forth actual positions of the gas outlets 588A and 588B.
Claims 1-4, 8-14, and 16-20 are currently pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first outlet and the second outlet  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In para. 0025, "a second yarn 5126" appears to read "a second yarn 512B".
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 1, there is no antecedent basis in the specification for "wherein the feeder arm includes a first outlet located at a distal end of the feeder arm, and a second outlet located at the distal end of the feeder arm, the first outlet being configured to direct a pressurized gas to guide a distal end of the first yarn" and "wherein the second outlet is configured to direct a pressurized gas to guide a distal end of the second yarn", "a first yarn opening configured for directing the distal end of only the first yarn, and a second yarn opening configured for directing the distal end of only the second yarn", and "the first yarn opening being located below the first cutting device and the second yarn opening being located below the second cutting device"; 
In claim 9, there is no antecedent basis in the specification for "a first outlet located at a distal end of the feeder arm, and a second outlet located at the distal end of the feeder arm, the first outlet being configured to direct a pressurized gas to guide a distal end of the first yarn and the second outlet being configured to direct a pressurized gas to guide a distal end of the second yarn", "a first yarn opening configured for directing the distal end of only the first yarn, and a second yarn opening configured for directing the distal end of only the second yarn", "the first yarn opening being located below the first cutting device and the second yarn opening being located below the second cutting device", and "wherein during the starting procedure, the pressurized gas moves through the first outlet and the second outlet without moving through the first yarn opening and the second yarn opening"; 
In claim 17, there is no antecedent basis in the specification for "wherein the first cutting device is located below the first yarn opening", wherein the arm of the feeder includes a first outlet that is located at a distal end of the arm of the feeder, and a second outlet that is located at the distal end of the arm of the feeder, wherein the first outlet is configured for directing a pressurized gas to guide a distal end of only the first yarn, and wherein the second outlet is configured for directing a pressurized gas to guide a distal end of only the second yarn".
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 9-14 and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 9, the configuration of the starting device including an outlet for directing a pressurized gas to guide a distal end of at least one yarn to a needle of the needle bed during a starting procedure is discussed in paragraphs 00006, 0008, 0023-0024, and 0027 and illustrated in Figs. 2, 2A, and 3. However, the original disclosure fails to set forth the claimed feature "wherein during the starting procedure, the pressurized gas moves through the outlet without moving through the first yarn opening and the second yarn opening".  The original specification does not provide any basis on related structural features of the starting device regarding how the pressurized gas moves inside the starting device.  On the contrary, Fig. 3 appears to show that the pressurized gas chamber intersects with the first opening. Therefore claiming towards the above limitation must be cancelled from the claim, since the claim appears to be new matter.

Allowable Subject Matter (Status of claims)
Pending claims 1-4, 8-14, and 16-20 appear free of prior art but are questioned under objections and rejections as stated above.
Response to Arguments
Applicant's arguments filed 08/18/2021 have been fully considered and addressed as followed.
	In response to Applicant's remarks with respect to the specification objections, it is noted that although the subject matter of the claims does not need to be described literally in the specification, the specification still needs to provide sufficient support for all the claimed subject matter.  The terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description (See 37 CFR 1.75(d)(1)).  Even if the claimed subject matter finds support in the drawings, the meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import (See MPEP 608.01(o)).
	In response to Applicant's remarks with respect to the 112(a) rejection to claim 9, it is noted that Applicant did not address the new matter issue caused by "wherein during the starting procedure, the pressurized gas moves through the outlet without moving through the first opening".  The currently amended claim 9 has a similar new matter issue caused by "without moving through".
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/AIYING ZHAO/
Examiner, Art Unit 3732

/DANNY WORRELL/Primary Examiner, Art Unit 3732